UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6275



LEONARD RICKY KELLY,

                                              Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN,

                                               Defendant - Appellee,

          and

ERNEST B. FULLWOOD; ROBERT L. FARMER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-198-5-F)


Submitted:   June 24, 1997                 Decided:   August 19, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Leonard Ricky Kelly, Appellant Pro Se. William McBlief, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record
and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Kelly v. Freeman, No. CA-
95-198-5-F (E.D.N.C. Feb. 4, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2